Case 4:18-cv-00247-ALM Document 156 Filed 04/17/20 Page 1 of 3 PageID #: 3651



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

JASON LEE VAN DYKE                                              §
                                                                §
v.                                                              §               CASE NO. 4:18-CV-00247
                                                                §
THOMAS RETZLAFF, et. al.                                        §


       OAK POINT POLICE CHIEF MICHAEL SHACKLEFORD’S
     NOTICE OF COMPLIANCE WITH SUBPOENA [Dkt. 148-1 and 152]

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW MICHAEL SHACKLEFORD, Movant,1 pursuant to Federal Rule of Civil

Procedure 45, and files his NOTICE OF COMPLIANCE WITH SUBPOENA , and would show as follows:


                                                  I.
                             SUBPOENA for Oak Point Police Chief Shackleford

          On April 6, 2020, Oak Point Police Chief Michael Shackleford was served with a SUBPOENA

TO PRODUCE DOCUMENTS, INFORMATION , OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN

A CIVIL ACTION [Dkt. 148-1, Dkt. 152] which commanded him to produce at “Hanzen LaPorte Law

Offices, 14201 Memorial Drive, Houston, Texas, 77079”:2

          The audio recording of Jason Lee Van Dyke and Isaac Marquardt, along with all of
          the text messages referenced in the felony obstruction / retaliation case your office
          investigated (Case # CO1901101), as well as copies of the yellow note pad that was
          later seized in that case, along with all photographs.




         1
         Chief Shackleford is also the Defendant in federal litigation filed by Plaintiff Jason Van Dyke. See, Jason
Lee Van Dyke v. Mike Shackleford, Cause No. 4:19-CV-00786, pending in the Eastern District of Texas before Hon.
Judge Jordan.

         2
             By agreement of counsel, responsive materials were emailed to Counsel for Retzlaff instead of producing
them in Houston as the S U BPOEN A commanded .

MICHAEL SHACKLEFORD’S NOTICE OF COMPLIANCE WITH SUBPOENA                                                     Page 1
T:\233\1\1122\70149\Pleadings\Shackleford\MTQ subpoena\Notice of Compliance with Subpoena.wpd
Case 4:18-cv-00247-ALM Document 156 Filed 04/17/20 Page 2 of 3 PageID #: 3652



                                                  II.
                             Responsive Documents provided on April 17, 2020

          On April 17, 2012, Counsel For Defendant Retzlaff was provided, by email, the following:

(1) a copy of the audio recording, (2) the “yellow note pad” [1 page], and (3) text messages [5 pages]

related to the Oak Point Police Department Case No. CO1901101 involving Jason Van Dyke for the

felony offense of Obstruction or Retaliation [Texas Penal Code §36.06]. There are no photographs

related to the Oak Point Police Department Case No. CO1901101.


                                               III.
                  Chief Shackleford’s compliance with and release from SUBPOENA

          Chief Shackleford has fully complied with his obligations under said SUBPOENA and should

be and hereby is released from same.


                                                          IV.
                                                    Prayer For Relief

          WHEREFORE, PREMISES CONSIDERED, MICHAEL SHACKLEFORD prays that

the Court take notice of this NOTICE OF COMPLIANCE WITH SUBPOENA , and that he have such other

relief, at law or in equity, to which he may show himself entitled.


                                                            Respectfully submitted,

                                                  By:       /s/ Robert J. Davis
                                                            ROBERT J. DAVIS
                                                            State Bar No. 05543500
                                                            MATTHEWS, SHIELS, KNOTT,
                                                            EDEN, DAVIS & BEANLAND, L.L.P.
                                                            8131 LBJ Freeway, Suite 700
                                                            Dallas, Texas 75251
                                                            972/234-3400 (office)
                                                            972/234-1750 (telecopier)

                                                            ATTORNEYS FOR MOVANT
                                                            MICHAEL SHACKLEFORD
MICHAEL SHACKLEFORD’S NOTICE OF COMPLIANCE WITH SUBPOENA                                        Page 2
T:\233\1\1122\70149\Pleadings\Shackleford\MTQ subpoena\Notice of Compliance with Subpoena.wpd
Case 4:18-cv-00247-ALM Document 156 Filed 04/17/20 Page 3 of 3 PageID #: 3653



                                          CERTIFICATE OF SERVICE

I hereby certify that on April 17, 2020, I electronically filed the foregoing document with the clerk
of the Court for the Eastern District, using the electronic case filing system of the Court. The
electronic case filing system sent a “Notice of Electronic Filing” to the following party of record who
has consented in writing to accept this Notice as service of this document by electronic means:
Jason Van Dyke, Jeffrey Dorrell.
                                                /s/ Robert J. Davis
                                                ROBERT J. DAVIS




MICHAEL SHACKLEFORD’S NOTICE OF COMPLIANCE WITH SUBPOENA                                        Page 3
T:\233\1\1122\70149\Pleadings\Shackleford\MTQ subpoena\Notice of Compliance with Subpoena.wpd
